[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT              U.S. COURT OF APPEALS
                         ________________________               ELEVENTH CIRCUIT
                                                                    JUNE 8, 2006
                                                                 THOMAS K. KAHN
                                 No. 05-15927                        CLERK
                           ________________________

                  D. C. Docket No. 04-00725 CV-ORL-JA-JGG

STEPHEN H. GOLDMAN,

                                                          Plaintiff-Appellant,

                                         versus

BRACEWELL & GIULIANI, L.L.P.,
a Texas limited liability partnership,
NANCY A. WODKA, et al.,

                                                          Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                  (June 8, 2006)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:

      Stephen H. Goldman sued Bracewell & Giuliani, LLP, Nancy A. Wodka, and

John R. Brantley (collectively, “Bracewell & Giuliani”) for legal malpractice, breach
of fiduciary duty, and negligent misrepresentation. Bracewell & Giuliani represented

DPT, a company in which Goldman was the majority shareholder, in a sale of DPT

to Adaptec. The district court granted summary judgment for Bracewell & Giuliani,

finding that Goldman failed to raise a genuine issue of material fact as to the

causation element of each of the alleged torts. Goldman appeals. We affirm.

       The record supports the district court’s finding that Goldman failed to present

competent evidence that Bracewell & Giuliani proximately caused any damage to

Goldman.       Assuming arguendo that Bracewell & Giuliani breached duties to

Goldman, Goldman still could not succeed in recovering on his tort claims because

he presented no competent evidence that the sale of DPT would have gone forward

at more than $184 million.1

       On appeal, Goldman makes another argument that, even if the district court

were correct with regard to the causation of damages resulting from the sale of DPT,

its grant of summary judgment is erroneous because it forecloses his recovery of over

$4 million in attorneys’ fees and costs, causation of which is proven by the fact that

he incurred these fees and costs in defense of an arbitration arising out of the sale of

DPT. After reviewing the record, we find that, despite the facts that Bracewell &


       1
        In an effort to muster some evidence of causation, Goldman argues that the district court
abused its discretion in striking a privilege log and expert testimony that he offered in support of his
claims. We find no abuse of discretion in either evidentiary ruling.

                                                   2
Giuliani filed a “Dispositive Motion for Summary Judgment” in the district court and

argued therein that all of Goldman’s claims failed for lack of causation and damages,

Goldman failed to respond by identifying the issues of causation or damages

regarding attorneys’ fees and costs. Therefore, this argument is waived; we will not

consider it on appeal. See Stavropoulos v. Firestone, 361 F.3d 610, 616 n.6 (11th Cir.

2004).

      AFFIRMED.




                                          3